Citation Nr: 1633596	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-18 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of the left leg.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left arm injury due to an explosion.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4. Propriety of the reduction in the rating for service-connected residual scarring of the right shoulder from 10 percent to 0 percent, effective January 31, 2011.

5. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder.

6. Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1958 to August 1978. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran participated in a Travel Board hearing with the undersigned Veterans Law Judge in March 2016.  A transcript of this proceeding has been obtained and associated with the Veteran's claims file.

As a result of the evidence regarding the effect the Veteran's service-connected disability has had on his ability to function in his day-to-day life and engage in substantially gainful employment, the Board finds that his increased rating claim includes a claim for TDIU and SMC, and these this claims have therefore been added as additional claims entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The request to reopen previously denied claims of entitlement to service connection for residuals of a left arm injury due to an explosion and hypertension are granted herein, and the merits of the claims are addressed in the REMAND section of this decision.  These issues and the issue of entitlement to SMC based on aid and attendance or housebound status, TDIU, and for a disability rating in excess of 10 percent for DJD of the right shoulder are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1. On the record, during his Board hearing in March 2016, the Veteran expressly withdrew his appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of the left leg.

2. In a November 2007 rating decision, the Veteran's claim for entitlement to service connection for residuals of a left arm injury due to an explosion was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

3. Evidence received since the November 2007 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a left arm injury due to an explosion.

4. An April 2007 rating decision denied the Veteran's original claim for entitlement to service connection for hypertension.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

5. In a December 2008 decision, the Veteran's application to reopen the claim for entitlement to service connection hypertension was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

6. Evidence received since the December 2008 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for hypertension.

7. In a February 2011 rating decision, the Veteran's disability rating for residual scarring of the right shoulder, was reduced from 10 percent to noncompensable, effective January 31, 2011. 

8. Prior to this reduction, the Veteran was not provided a proposed rating reduction nor was he informed he had 30 days to request a hearing and 60 days to submit additional evidence.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of the left leg have been met.  38 U.S.C.A.    § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The November 2007 rating decision denying entitlement to service connection for residuals of a left arm injury due to an explosion is final.  38 U.S.C.A.          § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

3. Since the November 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left arm injury due to an explosion.  38 U.S.C.A. § 5108 (West 2014);           38 C.F.R. § 3.156 (2015).

4. The December 2008 rating decision denying entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

5. Since the December 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6. The reduction of the disability rating for the Veteran's service-connected residuals of scarring of the right shoulder, from 10 percent to noncompensable effective January 31, 2011, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.         38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the March 2016 hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of the left leg.  Following the Board hearing, the Veteran submitted a written statement confirming his withdrawal.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.

II. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claims and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of the appeals with respect to the issues of whether new and material evidence has been submitted to reopen the claim (reopening of the claims by the Board), propriety of the reduction in the rating for service-connected degenerative arthritis of the left ankle any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

III.  Reopening Claims for Service Connection

In general, unappealed RO decisions are final.  See 38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

The Veteran seeks to reopen the claims of entitlement to service connection for residuals of a left arm injury due to an explosion and hypertension.  

The Veteran's claim for residuals of a left arm injury due to an explosion was originally denied in a November 2007 RO decision which determined the evidence did not demonstrate that this condition began in or was aggravated by his military service nor did the records show that the Veteran was diagnosed with any residuals of a left arm injury due to an explosion.  The Veteran did not appeal the decision.  Therefore, the November 2007 rating decision is final.  See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.1100 (2015). 

The Veteran's claim for hypertension was originally denied in an April 2007 RO decision which determined the evidence did not demonstrate that this condition began in, or was aggravated by, his military service nor did the records show that the Veteran was diagnosed with hypertension during his military service.  In addition, the rating decision stated the Veteran's diagnosed hypertension did not manifest to a compensable level within the one year presumptive period following his separation from service in August 1978.  The Veteran did not appeal the decision.  Therefore, the April 2007 rating decision is final.  See 38 U.S.C.A.          § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

The claim to reopen the Veteran's appeal for hypertension was denied again by the RO in December 2008 as the evidence submitted since the April 2007 rating decision did not show the disability occurred in, or that it was related to, his military service.  The Veteran did not appeal the decision.  Therefore, the December 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

The December 2008 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for hypertension.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the record, since the final decision, the Veteran testified under oath before the undersigned Veterans Law Judge.  He stated that he injured his left arm from an explosion that occurred in December 1967.  He stated a booby trap exploded injuring his left arm and severely scarring the right side of his face and right rib cage.  He was treated for these injuries in Yokohama, Japan.  Regarding the Veteran's hypertension, he testified that he was told he had high blood pressure in 1967 while in Japan and was treated with medication for five to six weeks.  He stated he was released from the hospital and was not given further instructions regarding his treatment for hypertension or whether his blood pressure was back to normal.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

The Veteran's hearing testimony provided additional detailed information regarding the occurrence and treatment of a left arm injury due to an explosion and hypertension, as well as a possible etiological link between the conditions and his military service.  Therefore, the Board concludes that the Veteran's testimony as to each claim does relate to an unestablished fact necessary to substantiate the claims and, thus, is material as it raises a reasonable possibility of substantiating the claims.  38 C.F.R § 3.156(a).

Since there is new and material evidence, the claims are reopened.  38 U.S.C.A.      § 5108; 38 C.F.R. § 3.156.  They must be readjudicated on the underlying merits, i.e., on a de novo basis.  These claims will be discussed further in the REMAND following this decision.

IV.  Propriety of the Reduction

The Veteran contests the reduction in his disability rating for residual scarring of the right shoulder from 10 percent to 0 percent, effective January 31, 2011.  Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105(e). 

In the present case, the record does not reflect that these procedural safeguards were afforded the Veteran. 

The Veteran's service-connected residual scarring of the right shoulder was rated under Diagnostic Code 7804 which provides for a 10 percent rating for one or two scars that are unstable and painful.  38 C.F.R. § 4.118.  Note 1 of Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

In the February 2011 rating decision, the RO determined that the Veteran's scar was neither painful nor unstable following a January 2011 VA examination.  Accordingly, the RO reduced the Veteran's disability rating for his scar from 10 percent to noncompensable (0 percent), effective January 2011. 

Upon review of the record, the Board finds the Veteran was not afforded the proper procedural safeguards required by regulation prior to the reduction of his rating.  Specifically, he was not afforded a rating proposing the reduction or discontinuance of compensation, nor was he given the mandated 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  See 38 C.F.R. § 3.105(e).  In light of these errors, the Board finds that the February 2011 rating decision was improper and is void ab initio.  Accordingly, the 10 percent evaluation for the service-connected residual scarring of the right shoulder, is restored, effective January 31, 2011.


ORDER

The claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of the left leg has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

As new and material evidence has been received, the claim for entitlement to service connection for residuals of a left arm injury due to an explosion is reopened and, to this extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for hypertension is reopened and, to this extent only, the appeal is granted.

The February 2011 disability rating reduction was improper; restoration of the 10 percent evaluation for residual scarring of the right shoulder is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Service connection claims

The Board has reopened the Veteran's remaining claims for entitlement to service connection for residuals of a left arm injury due to an explosion and hypertension.

During the development of these claims, many of the Veteran's service treatment records could not be located; specifically the hospital records from the hospital in Yokohama, Japan, where the Veteran was hospitalized in 1967.  In cases where the veteran's service treatment records are unavailable through no fault of the veteran, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)  (West 2014); 38 C.F.R. § 3.303(a) (2015).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992). 

In this case, a search has not been made through the National Personnel Records Center or National Archives for field hospital records, sick reports, or Surgeon General's Office (SGO) records.  This should be completed. 

Furthermore, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

The Board notes the Veteran has not been afforded a VA examination for his residuals of a left arm injury due to an explosion or hypertension.  Given the Veteran's testimony that he injured his left arm during service and that he was treated for hypertension at a military hospital in Japan, and the lack of an examination and opinion, the Veteran should undergo VA examination to clarify the etiology of the disabilities.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski,     1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Increased disability rating claim

The Veteran contends that current symptomatology of his service-connected disability of DJD of the right shoulder is more severe than reflected in the assigned 10 percent disability rating.

At the March 2016 Board hearing, the Veteran testified that he received extensive treatment for his disability.  The Veteran stated he has been receiving treatment from Dr. Lim at the U.N.C. Hospital.  These records are not within the claims file.  Therefore, on remand any outstanding records, namely these private treatment records from Dr. Lim, must be secured and associated with the claims file. 

SMC and TDIU

Service connection is in effect for radiculopathy of the of the right upper extremity associated with cervical degenerative disk disease (DDD), status post laminectomy, assigned a 40 percent rating, effective November 30, 2011; posttraumatic stress disorder (PTSD) with alcohol dependence in full remission, assigned a 30 percent rating, effective April 26, 2006; radiculopathy of the left upper extremity associated with cervical DDD, status post laminectomy, assigned a 30 percent rating, effective November 30, 2011; cervical DDD, status post laminectomy, assigned a 20 percent rating, effective August 1, 2010; DJD with spondylosis of the lumbar spine, assigned a 20 percent rating, effective November 30, 2011; DJD of the right shoulder associated with residual scarring of the right shoulder, status-post gunshot wound, assigned a 10 percent rating, effective December 17, 2007; and residual scarring of the right shoulder, status-post gunshot wound, assigned a 0 percent rating, effective January 31, 2011.  The combined disability rating is 80 percent from August 1, 2010, and 90 percent from November 30, 2011.

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the veteran meets one of the enumerated factors is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

According to a November 2012 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report, it was noted the Veteran was diagnosed with cerebrovascular accident/stoke.  The Veteran was unable to feed himself, unable to prepare his own meals, and needed assistance in bathing and tending to other hygiene needs.  He required nursing home care as his wife provided constant home nursing care with all activities of daily living.  The Veteran also required medication management as his wife managed a pill box to ensure that the medications were taken correctly.  Furthermore, the Veteran was only able to leave home with assistance.  

The November 2012 report noted the Veteran's diagnosis of DDD of the cervical and lumbar region with a history of cerebrovascular accident.  The report further indicated that the Veteran required a walker to stand, his gait was shuffling, and balance was poor.  He had reduced range of motion in his low back, neck, and bilateral upper extremities.  The Veteran also required a wheelchair or another person for locomotion.

The Veteran underwent another examination in February 2014 where it is noted the Veteran was unable to feed himself, prepare his own meals and needed assistance in bathing and tending to other hygiene needs.  The Veteran's wife assisted the Veteran with feeding, hygiene, and medication management.  The Veteran used a wheelchair and was unable to walk but able to walk four steps with a walker.  He only left home for medical appointments.

Furthermore, according to an undated letter from Dr. R. Sprouse, a private physician, the Veteran's multiple disabilities, which include DDD with radiculopathy, spondylosis with myelopathy, a left below the knee amputation, PTSD, human immunodeficiency virus, and cerebrovascular accident, "cause him pain as well as an inability to complete his [activities of daily living] without a high level of assistance from his wife.  He has upper extremity weakness including reduced grip strength that makes feeding himself difficult.  His difficulty with ambulation makes it difficult for him to move about his home and puts him at risk for falls and further injury."

Given the presence of the Veteran's non-service connected disabilities in the above evaluations, the Board finds that a new examination is warranted to determine the impact of the Veteran's service-connected disabilities on his need for regular aid and attendance. 

The Veteran contends that his service-connected disabilities preclude him from engaging in substantially gainful employment.  

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one disability rated at 60 percent, or one disability rated at 40 percent, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system.  Id.  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation. 

As the Board finds the Veteran should be afforded a new VA examination to evaluate his need for SMC, on remand, a TDIU examination should ascertain the functional and occupational impact of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the appropriate entity, to include the National Personnel Records Center and the National Archives and ascertain whether medical records, hospital records, sick reports, or SGO records related to the Veteran's treatment in a hospital in Yokohama, Japan, in 1967 can be located.  If so, these records should be obtained and associated with the claims folder.

2. Records from Dr. Lim, from the U.N.C. Hospital, as described by the Veteran at the March 2016 Board hearing must be obtained.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions, to include Dr. Lim.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice of the inability to obtain any treatment records must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

3. Following completion of the above, schedule the Veteran for a VA examination(s) for his residuals of a left arm injury due to an explosion and hypertension.  The examiner(s) is asked to address the nature and etiology of residuals of a left arm injury due to an explosion and hypertension as reflected in the Veteran's VA and private treatment records.

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residuals of a left arm injury due to an explosion and hypertension is of service onset or otherwise related to active service or any incident of such service. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file and must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Following completion of the above, schedule the Veteran for a VA Aid and Attendance/Housebound examination.  The VA examiner should determine the following: 

a. Whether the Veteran's service-connected conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment); 

b. Whether the Veteran is substantially confined to his house or its immediate premises (i.e. has service-connected disability/disabilities that would prevent him from leaving his home to go to a job);

c. Comment on functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage in substantially gainful employment. 

Regarding the Veteran's claims for SMC and TDIU, the VA examiner must comment on functional impairment caused solely by the service-connected disabilities.  Neither age nor nonservice-connected disabilities should be considered or mentioned.

In particular for the issue of TDIU, the VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The VA examiner must acknowledge and take into account the Veteran's education, training, and work history. 

All findings and conclusions should be set forth in a legible report, accompanied by a rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If the claims are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


